Per Curiam.

The record presents claims made by one of the contracting parties which are arbitrable and should be referred to arbitration.
A further question is raised, however, that the minimum basic agreement referred to in the contract is illegal and void. (See Ring v. Spina, 148 F. 2d 647.) This question was not passed upon by the court at Special Term.
The order should be reversed, with $20 costs and disbursements, and the matter remitted for trial of this issue.
Martin, P. J., Townley, Dore, Callahan and Wasservogel, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and .the matter remitted to Special Term for tria) in accordance with the opinion of this court. Settle order on notice. [See 270 App. Div. 804, 809.1